IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF PUERTO RICO

IN RE:
CASE NO.: 19-04523 BKT
CARLOS J. SOTO GONZALEZ
XXX-XX-2572 CHAPTER 13
Debtor

OBJECTION TO MOTION FOR RULE 2004 PRODUCTION OF DOCUMENTS
(DOCKET 58)

TO THE HONORABLE COURT:

Now comes debtor through undersigned Attorney and respectfully
ALLEGES, STATES and PRAYS:

1) Creditor, Brenda Perez, represented by sister counsel, Lyssette Morales
Vidal, filed on March 5, 2020 (Docket 98), a Motion for Rule 2004 requesting a
production of documents.

2) We object to the request on the following grounds:

1. Fed. R. Bankr. P. 2004 establishes that the scope of examination relate
to: the acts, conduct, or property or to the liabilities and financial
condition of the debtor, or to any matter which may affect the
administration of the debtor's estate, or to the debtor's right to a
discharge.

2. There is no good cause! for the examination requested by creditor since a
request for 2004 Exam is made to look for facts that may support
a nondischargeability complaint and establish grounds for a challenge to
the debtor's right to discharge. In the present case, creditor claim is a
non-dischargeable debt pursuant to 11 U.S.C. § 923(a)(5) of the
Bankruptcy Code. Also, Amended Schedule E/F filed on December 11,
2019 refers to creditors claim as a priority DSO Non Dischargeable
Debt?.

 

' Good cause is established if the one seeking the Rule 2004 examination has shown that such an examination is
reasonably necessary for the protection of its legitimate interests, Boeing Airplane Co. v. Coggeshall, 280 F.2d 654,
659 (D.C.Cir. 1960).

* 11 USC. § 101(14A) defines what a domestic support obligation| is: (a) a debt owed to or recoverable by a
spouse, former spouse, or child of a debtor or such child's parent, ...; (b) in the nature of alimony, maintenance, or
support of such spouse, former spouse or child, without regard to whether such debt is expressly so. designated; (c)
established under a separation agreement, divorce decree or property settlement agreement, or an order of a court of
record; and (d) not assigned other than for collection purposes.
A creditor must establish that there are “extraordinary circumstances"
justifying examination of the debtor beyond the meeting of creditors in
order to show good cause exists for a Rule 2004 examination. Absent a
showing of "extraordinary circumstances," the bankruptcy court would
not allow any discovery by a creditor after the meeting of creditors and
before the filing of a complaint against the debtor. "In Re Hammond, 140
B.R. 197 (S.D. Ohio 1992).

3. Even if this Court determine that Rule 2004 examination is necessary for
the protection of the examiner's legitimate interests, the bankruptcy
court must balance the examiner's interests against the debtor's interest
in avoiding the cost and burden of disclosure. In re Drexel Burnham
Lambert, Inc., 123 B.R. 702, 712 (Bankr.S.D.N.Y. 1991); In re Texaco,
Inc., 79 B.R. 551, 553 (Bankr.S.D.N.Y.1987).

4. The documents requested are unnecessary and the request is
burdensome on debtor. The debtor's interest may in some cases warrant
a limitation of the scope of the proposed examination. The production of
documents refers to documents that debtor does not have like bank
statements since 2014, credit card statements since 2014 and
information of a corporation that belongs to debtors former spouse. We
inform that debtor paystubs for the 6 months preceding the filing of the
bankruptcy petition and income tax return for years 2017 and 2018 were
sent to creditor in good faith on January 10, 2020.

5. A production of documents pursuant to Rule 2004 exam is not
automatic. The person has to request it by filing a motion with the
bankruptcy court and must have “just cause” (meaning, a good reason
related to that person's claim) for requesting it. A creditor cannot use a
2004 Exam as a fishing expedition to benefit for another litigation
outside the bankruptcy court. In Re Washington Mut., Inc., 408 B.R.
45 (Bankr. D. Del. 2009), In Re Enron Corp., 281 B.R.
836 (Bankr. S.D.N.Y. 2002). In the instant case, there will be no
beneficial information for the bankruptcy estate and the information is
being requested for the family case in State Court.

WHEREFORE, debtor humbly requests to this honorable Court that the
Motion for Rule 2004 Production of Documents be denied.
NOTICE UNDER L.B.R. 9013-1(h): Within twenty one (21) days after service as
evidenced by the certification, any party against whom this paper has been
served, or any other party to the action who objects to the relief sought herein,
shall serve and file an objection or other appropriate response to this paper
with the Clerk’s office of the U.S. Bankruptcy Court for the District of Puerto
Rico. If no objection or other response is filed within the time allowed herein,
the paper will be deemed unopposed and may be granted unless: (i) the
requested relief is forbidden by law; (ii) the requested relief is against public
policy; or (iii) in the opinion of the Court, the interest of justice requires
otherwise.

CERTIFICATE OF SERVICE: | hereby certify that on this date, I electronically
filed the above document with the Clerk of the Court using an ECF/CM System
which sends notification of such filing to ECF/CM user and by regular mail to
the non ECF/CM.

In Bayamon, Puerto Rico, this March 18, 2020.

/s/ Michelle Rivera Col6n
MICHELLE RIVERA COLON
ATTORNEY FOR DEBTOR/No. 223204
PMB 101 CALLE 39 UU-1

SANTA JUANITA BAYAMON PR 00956
Tel. (787) 447-3469

Email: bufeteriveracolon@hotmail.com
abel Matrix for local noticing
1104-3

tase 19-04523-BRT?

fHistrict of Puerto Rico

ild San Juan

fed Mar 18 04:31:51 AST 2020

'OPULAR AUTO, LLC
‘© BOX 366818
‘AN JUAN, PR 00936-6818

iSUME
‘0 BOX 71316
ian Juan, PR 00936-8416

IANCO POPULAR DE PUERTO. RICO
IANKRUPTCY DEPARTMENT

'O BOX 366818

‘AN JUAN PR 00936-6818

IPPR
‘0 BOX 366818
‘an Juan, PR 00936-6818

"TRSTBANK
‘© BOX 9146
fan Juan, PR 00908-0146

‘OPULAR AUTO

\ANKRUPICY DEPARTMENT

1 BOX 366818

‘AN JUAN PUERTO RICO 00936-6818

iLEJANDRO OLIVERAS RIVERA
‘HAPTER 13

© BOX 9024062

‘AN JUAN, PR 00902-4062

JONSITA LECAROZ ARRIBAS

IRFICE OF THE US TRUSTEE (UST)
\CHOA BUILDING

100 TANCA STREET SUITE 301
‘AN JUAN, PR 00901

The preferred mailing address (p)
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£)

BANCO SANTANDER - PUERTO RICO
c/o SARLAW LLC

BANCO POPULAR CENTER, SUITE 1022
209 MUNOZ RIVERA AVE

SAN JUAN, PR 00918

UNITED STATES. TRUSTEE
00 TANCA ST STE 301
SAN JUAN, PR 00901-1922

ASUME-BRENDA PEREZ ROMERO
PO BOX 71316 SAN JUAN PR 00936-8416

BANCO SANTANDER
PO BOX 362589
SAN JUAN PR 00936-2589

BRENDA LIZ PEREZ ROMERO
BC 05 BOX 93971
Arecibo, PR 00612-9622

TRS
BO BOX 7346
Philadelphia, PA. 19101-7346

SANTANDER FINANCIAL SERVICES INC.,
BO BOX 362589
SAN JUAN PR 00936-2589

CARLOS JAVIER SOTO GONZALEZ
PO BOX 142776
ARECIBO, PR 00614-2776

NOREEN WISCOVITCH RENTAS
PMB 136

400 CALAF STREET

SAN JUAN, PR 00918-1313

COOPACA
CALL BOX 1056
ARECIBO, PR 00613-1056

US Bankruptcy Court District of P.R.
Jose V Toledo Fed Bldg & US Courthouse
300 Recinto Sur Street, Room 109

San Juan, PR 00901-1964

AGT MOBILITY PUERTO RICO
ONE AT&T WAY, ROOM 3A104
Bedminster, NJ 07921-2693

BANCO SANTANDER ~ PUERTO RICO
PO BOX 362589
SAN JUAN PR 00936-2589

CRIM
PO BOX 195387
SAN JUAN, PR 00919-5387

(p) JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD MN 56302-7999

SCOTIABANK
PO BOX 362230
San Juan, PR 00936-2230

MICHELLE RIVERA COLON
PMB 101 CALLE 39 UU-1 SANTA JUANITA
BAYAMON, PR 00956

above has been substituted for the following entity/entities as so specified

and Fed.R.Bank.P. 2002 (g) (4).
‘efferson Capital Systems LLC
'9 Box 7999
iaint Cloud Mn 56302-9617

The following recipients. may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

‘u} Island Portfolio Services, LLC as servicer (d) COOPACA (dq) POPULAR AUTO
CALL BOX 1056 PO BOX 366818
Arecibo, PR 00613-1056 San Juan, PR 00936-6818
‘d)BRENDA LIZ PEREZ ROMERO End of Label Matrix
IC 05 BOX 93971 Mailable recipients 25
RECIBO, PR 00612-9622 Bypassed recipients 4

Total 29
